 


109 HR 2072 IH: Medicare Early Access Act of 2005
U.S. House of Representatives
2005-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2072 
IN THE HOUSE OF REPRESENTATIVES 
 
May 4, 2005 
Mr. Stark (for himself, Mr. Brown of Ohio, Mr. Rangel, Mr. Dingell, Mr. Waxman, Ms. Pelosi, Mr. George Miller of California, Mr. Pallone, Mr. Allen, Mr. Andrews, Mr. Baca, Ms. Baldwin, Ms. Berkley, Mr. Berry, Ms. Corrine Brown of Florida, Mr. Butterfield, Mr. Carnahan, Mrs. Capps, Mr. Cardin, Ms. Carson, Mrs. Christensen, Mr. Cleaver, Mr. Crowley, Mr. Cuellar, Mr. Cummings, Mrs. Davis of California, Ms. DeLauro, Mr. Doggett, Mr. Emanuel, Mr. Engel, Mr. Evans, Mr. Farr, Mr. Gonzalez, Mr. Gordon, Mr. Al Green of Texas, Mr. Gene Green of Texas, Mr. Grijalva, Mr. Gutierrez, Mr. Hastings of Florida, Mr. Higgins, Mr. Hinchey, Mr. Hinojosa, Ms. Norton, Mr. Holt, Mr. Honda, Mr. Hoyer, Mr. Israel, Mr. Jackson of Illinois, Ms. Jackson-Lee of Texas, Mr. Kildee, Ms. Kilpatrick of Michigan, Mr. Kucinich, Mr. Langevin, Mr. Lantos, Mr. Larson of Connecticut, Ms. Lee, Mr. Lewis of Georgia, Mr. Lynch, Mrs. Maloney, Ms. Matsui, Mrs. McCarthy, Ms. McCollum of Minnesota, Mr. McDermott, Mr. McGovern, Mr. McNulty, Mr. Meehan, Mr. Menendez, Mr. Michaud, Ms. Millender-McDonald, Mr. Murtha, Mr. Nadler, Mr. Oberstar, Mr. Olver, Mr. Ortiz, Mr. Owens, Mr. Pascrell, Mr. Pastor, Mr. Reyes, Mr. Ross, Ms. Roybal-Allard, Mr. Ruppersberger, Mr. Ryan of Ohio, Mr. Salazar, Ms. Linda T. Sánchez of California, Ms. Schakowsky, Ms. Schwartz of Pennsylvania, Mr. Scott of Georgia, Mr. Scott of Virginia, Mr. Serrano, Ms. Solis, Mr. Strickland, Mr. Stupak, Mr. Tierney, Mr. Van Hollen, Ms. Wasserman Schultz, Mr. Wexler, Mr. Jefferson, and Mr. Sanders) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Energy and Commerce and Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title XVIII of the Social Security Act and the Employee Retirement Income Security Act of 1974 to provide access to Medicare benefits for individuals ages 55 to 65, to amend the Internal Revenue Code of 1986 to allow a refundable and advanceable credit against income tax for payment of such premiums, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Medicare Early Access Act of 2005. 
(b)Table of contents 
 
Sec. 1. Short title; table of contents 
Title I—Access to Medicare benefits for individuals 55 to 65 years of age 
Sec. 101. Access to Medicare benefits for individuals 55 to 65 years of age 
 
Part E—Purchase of Medicare Benefits by Certain Individuals 55 to 65 Years of Age 
Sec. 1860E–1. Program benefits; eligibility 
Sec. 1860E–2. Enrollment process; coverage 
Sec. 1860E–3. Premiums 
Sec. 1860E–4. Payment of premiums 
Sec. 1860E–5. Provisions relating to Employment-Based retiree health coverage 
Sec. 1860E–6. Medicare Early Access Trust Fund 
Sec. 1860E–7. Oversight and accountability 
Sec. 1860E–8. Administration and miscellaneous  
Title II—Refundable and advanceable credit against income tax for Medicare early access premiums 
Sec. 201. Refundable and advanceable income tax credit for Medicare early access premiums   
IAccess to Medicare benefits for individuals 55 to 65 years of age 
101.Access to Medicare benefits for individuals 55 to 65 years of age 
(a)In generalTitle XVIII of the Social Security Act is amended— 
(1)by redesignating part E as part F; and 
(2)by inserting after part D the following new part: 
 
EPurchase of Medicare benefits by certain individuals 55 to 65 years of age 
1860E–1.Program benefits; eligibility 
(a)Entitlement to Medicare benefits for enrolled individuals 
(1)In generalAn individual enrolled under this part is entitled to the same benefits under this title as an individual entitled to benefits or enrolled under any part of this title. 
(2)DefinitionsFor purposes of this part: 
(A)Federal or State COBRA continuation provisionThe term Federal or State COBRA continuation provision has the meaning given the term COBRA continuation provision in section 2791(d)(4) of the Public Health Service Act and includes a comparable State program, as determined by the Secretary. 
(B)Federal health insurance program definedThe term Federal health insurance program means any of the following: 
(i)MedicareAny part of this title (other than by reason of this part). 
(ii)MedicaidA State plan under title XIX. 
(iii)FEHBPThe Federal employees health benefit program under chapter 89 of title 5, United States Code. 
(iv)TRICAREThe TRICARE program (as defined in section 1072(7) of title 10, United States Code). 
(v)Active duty militaryHealth benefits under title 10, United States Code, to an individual as a member of the uniformed services of the United States. 
(C)Group health planThe term group health plan has the meaning given such term in section 2791(a)(1) of the Public Health Service Act. 
(b)Eligibility of individuals age 55 to 65 years of age 
(1)In generalSubject to paragraph (2), an individual who meets the following requirements with respect to a month is eligible to enroll under this part with respect to such month: 
(A)AgeAs of the last day of the month, the individual has attained 55 years of age, but has not attained 65 years of age. 
(B)Medicare eligibility (but for age)The individual would be eligible for benefits under part A or part B for the month if the individual were 65 years of age. 
(C)Not eligible for coverage under group health plans or Federal health insurance programsThe individual is not eligible for benefits or coverage under a Federal health insurance program (as defined in subsection (a)(2)(B)) or under a group health plan (other than such eligibility merely through a Federal or State COBRA continuation provision) as of the last day of the month involved. 
(2)Limitation on eligibility if terminated enrollmentIf an individual described in paragraph (1) enrolls under this part and coverage of the individual is terminated under section 1860E–2(d) (other than because of age), the individual is not again eligible to enroll under this subsection unless the following requirements are met: 
(A)New coverage under group health plan or Federal health insurance programAfter the date of termination of coverage under such section, the individual obtains coverage under a group health plan or under a Federal health insurance program. 
(B)Subsequent loss of new coverageThe individual subsequently loses eligibility for the coverage described in subparagraph (A) without regard to whether the individual has exhausted any eligibility the individual may subsequently have for coverage under a Federal or State COBRA continuation provision. 
(3)Change in health plan eligibility does not affect coverageIn the case of an individual who is eligible for and enrolls under this part under this subsection, the individual’s continued entitlement to benefits under this part shall not be affected by the individual’s subsequent eligibility for benefits or coverage described in paragraph (1)(C), or entitlement to such benefits or coverage. 
1860E–2.Enrollment process; coverage 
(a)In generalAn individual may enroll in the program established under this part only in such manner and form as may be prescribed by regulations, and only during an enrollment period prescribed by the Secretary consistent with the provisions of this section. Such regulations shall provide a process under which individuals eligible to enroll as of a month are permitted to pre-enroll during a prior month within an enrollment period described in subsection (b). 
(b)Enrollment periods 
(1)Individuals 55 to 65 years of ageIn the case of individuals eligible to enroll under this part under section 1860E–1(b)— 
(A)Initial enrollment periodIf the individual is eligible to enroll under such section for January 2006, the enrollment period shall begin on November 1, 2005, and shall end on February 28, 2006. Any such enrollment before January 1, 2006, is conditioned upon compliance with the conditions of eligibility for January 2006. 
(B)Subsequent periodsIf the individual is eligible to enroll under such section for a month after January 2006, the enrollment period shall begin on the first day of the second month before the month in which the individual first is eligible to so enroll and shall end four months later. Any such enrollment before the first day of the third month of such enrollment period is conditioned upon compliance with the conditions of eligibility for such third month. 
(2)Authority to correct for government errorsThe provisions of section 1837(h) apply with respect to enrollment under this part in the same manner as they apply to enrollment under part B. 
(c)Date coverage begins 
(1)In generalThe period during which an individual is entitled to benefits under this part shall begin as follows, but in no case earlier than January 1, 2006: 
(A)In the case of an individual who enrolls (including pre-enrolls) before the month in which the individual satisfies eligibility for enrollment under section 1860E–1, the first day of such month of eligibility. 
(B)In the case of an individual who enrolls during or after the month in which the individual first satisfies eligibility for enrollment under such section, the first day of the following month. 
(2)Authority to provide for partial months of coverageUnder regulations, the Secretary may, in the Secretary’s discretion, provide for coverage periods that include portions of a month in order to avoid lapses of coverage. 
(3)Limitation on paymentsNo payments may be made under this title with respect to the expenses of an individual enrolled under this part unless such expenses were incurred by such individual during a period which, with respect to the individual, is a coverage period under this section. 
(d)Termination of coverage 
(1)In generalAn individual’s coverage period under this part shall continue until the individual’s enrollment has been terminated at the earliest of the following: 
(A)General provisions 
(i)NoticeThe individual files notice (in a form and manner prescribed by the Secretary) that the individual no longer wishes to participate in the insurance program under this part. 
(ii)Nonpayment of premiumsThe individual fails to make payment of premiums required for enrollment under this part. 
(iii)Medicare eligibilityThe individual becomes entitled to benefits or enrolled under any other part of this title (other than by reason of this part). 
(B)Termination based on ageThe individual attains 65 years of age. 
(2)Effective date of termination 
(A)NoticeThe termination of a coverage period under paragraph (1)(A)(i) shall take effect at the close of the month following for which the notice is filed. 
(B)Nonpayment of premiumThe termination of a coverage period under paragraph (1)(A)(ii) shall take effect on a date determined under regulations, which may be determined so as to provide a grace period in which overdue premiums may be paid and coverage continued. The grace period determined under the preceding sentence shall not exceed 60 days; except that it may be extended for an additional 30 days in any case where the Secretary determines that there was good cause for failure to pay the overdue premiums within such 60-day period. 
(C)Age or Medicare eligibilityThe termination of a coverage period under paragraph (1)(A)(iii) or (1)(B) shall take effect as of the first day of the month in which the individual attains 65 years of age or becomes entitled to benefits or enrolled in any other part of this title (other than by reason of this part). 
1860E–3.Premiums 
(a)Amount of monthly premiumsThe Secretary shall, during September of each year (beginning with 2005), determine a monthly premium for individuals 55 years of age or older, equal to 1/12 of the annual premium computed under subsection (b)(2), which shall apply with respect to coverage provided under this title for any month in the succeeding year. 
(b)Annual premium 
(1)National, per capita averageThe Secretary shall estimate the average, annual per capita amount that would be payable under this title with respect to individuals residing in the United States who meet the requirement of section 1860E–1(b)(1)(A) as if all such individuals were eligible for (and enrolled) under this title during the entire year (and assuming that section 1862(b)(2)(A)(i) did not apply). 
(2)Annual premiumThe annual premium under this subsection for months in a year is equal to the average, annual per capita amount estimated under paragraph (1) for the year. 
1860E–4.Payment of premiums 
(a)Payment of monthly premium 
(1)In generalThe Secretary shall provide for payment and collection of the monthly premium, determined under section 1860E–3(a) for the age of the individual involved, in the same manner as for payment of monthly premiums under section 1840, except that, for purposes of applying this section, any reference in such section to the Federal Supplementary Medical Insurance Trust Fund is deemed a reference to the Trust Fund established under section 1860E–6. 
(2)Period of paymentIn the case of an individual who participates in the program established by this title, the monthly premium shall be payable for the period commencing with the first month of the individual’s coverage period and ending with the month in which the individual’s coverage under this title terminates. 
(b)Application of certain provisionsThe provisions of section 1840 (other than subsection (h)) shall apply to premiums collected under this section in the same manner as they apply to premiums collected under part B, except that any reference in such section to the Federal Supplementary Medical Insurance Trust Fund is deemed a reference to the Trust Fund established under section 1860E–6. 
1860E–5.Provisions relating to Employment-Based retiree health coverage 
(a)In generalIn the case of an individual who would be eligible to enroll under this part but for the provision of employment-based retiree health coverage by an employer to the individual, notwithstanding the limitation under section 1860E–1(b)(1)(C), the individual is eligible to enroll under this part. 
(b)Maintenance of effortIn the case of an employer that offers employment-based retiree health coverage to an individual who enrolls under this part, upon enrollment of the individual under this part, the employer may modify such coverage to provide for the following benefits: 
(1)Payment is made by the employer under such coverage for items and services for which payment may not be made under this title. 
(2)Payment is made by the employer sponsoring such coverage of 25 percent of the monthly premium under section 1860E–3 applicable to the individual after enrollment under this part. 
(c)Employment-Based retiree health coverageThe term employment-based retiree health coverage has the meaning given that term in section 1860D–22(c)(1), except that, for purposes of this part, any reference in such section to part D is deemed to be a reference to part E. 
1860E–6.Medicare Early Access Trust Fund 
(a)Establishment of Trust Fund 
(1)In generalThere is hereby created on the books of the Treasury of the United States a trust fund to be known as the Medicare Early Access Trust Fund (in this section referred to as the Trust Fund). The Trust Fund shall consist of such gifts and bequests as may be made as provided in section 201(i)(1) and such amounts as may be deposited in, or appropriated to, such fund as provided in this title. 
(2)PremiumsPremiums collected under section 1860E–3 and payable under section 1860E–5(a)(2) shall be transferred to the Trust Fund. 
(b)Incorporation of provisions 
(1)In generalSubject to paragraph (2), subsections (b) through (i) of section 1841 shall apply with respect to the Trust Fund and this title in the same manner as they apply with respect to the Federal Supplementary Medical Insurance Trust Fund and part B, respectively. 
(2)Miscellaneous referencesIn applying provisions of section 1841 under paragraph (1)— 
(A)any reference in such section to this part is construed to refer to this part E; 
(B)any reference in section 1841(h) to section 1840(d) and in section 1841(i) to sections 1840(b)(1) and 1842(g) are deemed references to comparable authority exercised under this part; and 
(C)payments may be made under section 1841(g) to the Trust Funds under sections 1817 and 1841 as reimbursement to such funds for payments they made for benefits provided under this part. 
1860E–7.Oversight and accountability 
(a)Through annual reports of trusteesThe Board of Trustees of the Medicare Early Access Trust Fund under section 1860E–6(b)(1) shall report on an annual basis to Congress concerning the status of the Trust Fund and the need for adjustments in the program under this part to maintain financial solvency of the program under this part. 
(b)Periodic GAO reportsThe Comptroller General of the United States shall periodically submit to Congress reports on the adequacy of the financing of coverage provided under this part. The Comptroller General shall include in such report such recommendations for adjustments in such financing and coverage as the Comptroller General deems appropriate in order to maintain financial solvency of the program under this part. 
1860E–8.Administration and miscellaneous 
(a)Treatment for purposes of titleExcept as otherwise provided in this part— 
(1)individuals enrolled under this part shall be treated for purposes of this title as though the individual were entitled to benefits and enrolled under any part of this title; and 
(2)benefits described in section 1860E–1 shall be payable under this title to such individuals in the same manner as if such individuals were so entitled and enrolled. 
(b)Not treated as Medicare program for purposes of medicaid programFor purposes of applying title XIX (including the provision of medicare cost-sharing assistance under such title), an individual who is enrolled under this part shall not be treated as being entitled to benefits under this title. 
(c)Not treated as Medicare program for purposes of COBRA continuation provisionsIn applying a COBRA continuation provision (as defined in section 2791(d)(4) of the Public Health Service Act), any reference to an entitlement to benefits under this title shall not be construed to include entitlement to benefits under this title pursuant to the operation of this part.. 
(b)Conforming amendments to Social Security Act provisions 
(1)Section 201(i)(1) of the Social Security Act (42 U.S.C. 401(i)(1)) is amended by striking or the Federal Supplementary Medical Insurance Trust Fund and inserting the Federal Supplementary Medical Insurance Trust Fund, and the Medicare Early Access Trust Fund. 
(2)Section 201(g)(1)(A) of such Act (42 U.S.C. 401(g)(1)(A)) is amended by striking and the Federal Supplementary Medical Insurance Trust Fund established by title XVIII and inserting , the Federal Supplementary Medical Insurance Trust Fund, and the Medicare Early Access Trust Fund established by title XVIII. 
(3)Section 1820(i) of such Act (42 U.S.C. 1395i–4(i)) is amended by striking part D and inserting part F. 
(4)Section 1853 of such Act (42 U.S.C. 1395w–23) is amended by adding at the end the following new subsection: 
 
(k)Adjustment for early accessIn applying this section with respect to individuals entitled to benefits under part E, the Secretary shall provide for an appropriate adjustment in, for 2006, the annual MA capitation rate, and for years beginning with 2007, the payment amount determined under this section or section 1858, as may be appropriate to reflect differences between the population served under such part and the population under parts A and B.. 
(5)Section 1860D–15(c)(1) of such Act (42 U.S.C. 1395w–115(c)(1)) is amended by adding at the end the following new subparagraph: 
 
(E)Adjustment for early accessIn applying this section with respect to individuals entitled to benefits under part E, the Secretary shall provide for an appropriate adjustment in the payment amount determined under this section as may be appropriate to reflect differences between the population served under such part and the population under parts A and B.. 
(c)Other conforming amendments 
(1)Section 602(2)(D)(ii) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1162(2)) is amended by inserting (not including an individual who is so entitled pursuant to enrollment under section 1860E–1) after Social Security Act. 
(2)Section 2202(2)(D)(ii) of the Public Health Service Act (42 U.S.C. 300bb–2(2)(D)(ii)) is amended by inserting (not including an individual who is so entitled pursuant to enrollment under section 1860E–1) after Social Security Act. 
(3)Section 4980B(f)(2)(B)(i)(V) of the Internal Revenue Code of 1986 is amended by inserting (not including an individual who is so entitled pursuant to enrollment under section 1860E–1) after Social Security Act. 
IIRefundable and advanceable credit against income tax for Medicare early access premiums 
201.Refundable and advanceable income tax credit for Medicare early access premiums 
(a)In generalSubpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to refundable personal credits) is amended by redesignating section 36 as section 37 and by inserting after section 35 the following new section: 
 
36.Medicare early access premiums 
(a)In generalIn the case of an individual, there shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to 75 percent of the amount paid during such year as medicare early access coverage premiums. 
(b)DefinitionsFor purposes of this section the term medicare early access coverage premiums means premiums paid under part E of title XVIII of the Social Security Act. 
(c)Coordination with advance paymentWith respect to any taxable year, the amount which would (but for this subsection) be allowed as a credit under subsection (a) shall be reduced (but not below zero) by the aggregate amount paid on behalf of such taxpayer under section 7528 for such taxable year.. 
(b)Advance payment of creditChapter 77 of such Code (relating to miscellaneous provisions) is amended by adding at the end the following new section: 
 
7528.Advance payment of credit for Medicare early access premiums 
(a)General ruleThe Secretary shall establish a program for making payments on behalf of individuals enrolled under part E of title XVIII of the Social Security Act to the Secretary of Health and Human Services for premiums payable by such individuals under such part. 
(b)Limitation on advance payments during any taxable yearThe Secretary may make payments under subsection (a) only to the extent that the total amount of such payments made on behalf of any individual during the taxable year does not exceed the amount allowable as a credit to such individual for such year under section 36 (determined without regard to subsection (c) thereof).. 
(c)Conforming amendments 
(1)Paragraph (2) of section 1324(b) of title 31, United States Code, is amended by inserting or 36 after section 35. 
(2)The table of sections for subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by striking the item relating to section 36 and inserting the following new items: 
 
 
36. Medicare early access premiums. 
37. Overpayments of tax.. 
(3)The table of sections for chapter 77 of such Code is amended by adding at the end the following new item: 
 
 
7528. Advance payment of credit for medicare early access premiums. 
(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2005. 
 
